DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "322" and "300" have both been used to designate the same structure in Fig 1.  
Reference characters "342" and "344" have both been used to designate the same structure in Fig 4.  
Reference characters "342" and "344" have both been used to designate the same structure in Figs 5 and 6.  
Reference characters "380" and "380A" have both been used to designate the same structure in Fig 6A.  
Reference characters "380" and "380B" have both been used to designate the same structure in Fig 6B.  
Reference characters "380" and "380C" have both been used to designate the same structure in Fig 6C.  
Reference characters "414" and "414A" have both been used to designate the same structure in Fig 6A.  
Reference characters "414" and "414B" have both been used to designate the same structure in Fig 6B.  
Reference characters "414" and "414C" have both been used to designate the same structure in Fig 6C.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 contains the following limitation “adapted and configured to latching engage”. This is grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claims 2-7, the term "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by the "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

	Regarding claim 3.
	Claim 3 depends from and incorporates all limitations of claim 2 (and claim 1). Claim 2 claims a plug type handle and alternatively, a gripping type handle. Claim 3 claims particular features of both the plug type handle and the gripping type handle. This is indefinite, as the particulars of the gripping type handle cannot be claimed in conjunction with the plug type handle, and the particulars of the plug type handle cannot be claimed in conjunction with the gripping type handle. Please clarify.

The term “narrow”  in claim 13 is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 13 recites “said elongated slot includes a first width and a relatively narrow height”. It is not recited what the height of the slot is relatively narrow to. It could be relatively narrow as compared to the width of the slot, or the overall height of the rail, or the overall height of the architectural covering, or as compare to the height of the building. Please clarify.

	Regarding claim 14.
	Claim 14 introduces “a first width”. Claim 14 depends from claim 13. Claim 13 also introduces “a first width”. It is unclear whether the “a first width” introduced in claim 14 is the same “a first width” introduced in claim 13. Please clarify.

	Regarding claims 3-14. Claims 3-14 are at least rejected as depending from rejected claim 2. Dependent claims inherit the clarity issues of the claims from which they depend, and are rejected as such.

The term “significantly” in claim 15 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 15 recites “said second exterior portion has a second depth front to back in a direction transverse to said rail that is significantly greater than the first depth;”. It is not recited what the difference in depth needs to be in order to be significant. If the first depth is small, the second depth could be 2-3 times greater and yet be approximately the same. Please clarify.

Regarding claims 16-18. Claims 16-18 are at least rejected as depending from rejected claim 15. Dependent claims inherit the clarity issues of the claims from which they depend, and are rejected as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,807,686 – Schnebly et al., hereinafter Schnebly.

Regarding claim 1. 
Schnebly discloses an architectural covering (Fig 1) comprising: 
a shade member (52, fig 1) adapted and configured to be moved between an extended position and a retracted position, said shade member including a height, a width, a front surface, and a rear surface; and 
a rail (10, fig 1) attached to said shade member and including a front wall having a front surface corresponding to said front surface of said shade member, a rear wall having a rear surface corresponding to said rear surface of said shade member, and an elongated slot (See annotated Fig 4) defined through said front wall of said rail; 
wherein said elongated slot is dimensioned and configured to receive a substantially planar component (70 and 74, fig 4; elements 70 and 74 are components having several substantially planar surfaces) of a handle such that insertion of said planar component into said elongated slot couples (Coupling tabs on 70, See annotated Fig 4, and 76 on 74) said handle to said rail without use of additional coupling elements.

    PNG
    media_image1.png
    690
    869
    media_image1.png
    Greyscale


Regarding claim 2. 
Schnebly discloses all limitations of claim 1.
Furthermore, Schnebly discloses said handle is selected from one of a first, plug type handle (70, fig 4) and a second, gripping handle (74, fig 4) that is sized and configured differently from said first, plug type handle.

Regarding claim 3. 
Schnebly discloses all limitations of claim 2.
Schnebly further discloses: 
each of said first, plug type handle (70, fig 4) and said second, gripping handle (74, fig 4) includes a first portion arranged and configured to be gripped by a user, and a second portion extending from a rear surface of said first portion, said second portion including said planar component; (see annotated fig 4)
said planar component of said first, plug type handle is arranged and configured to be inserted into said elongated slot independent of said planar component of said second, gripping handle; and 
said planar component of said second, gripping handle is arranged and configured to be inserted into said elongated slot independent of said planar component of said first, plug type handle so that said first and second handles are selectively and independently inserted into said elongated slot. (Examiner notes that the first and second handles are configured to permit insertion into the slot selectively and independently, with or without the other handle. For example, the plug type handle 70 may be inserted into the slot without the gripping handle 74. Likewise, the gripping handle 74 is dimensioned to fit and may be inserted into the slot without the plug type handle 70. Furthermore, even when used in conjunction with one another, one may select and insert the plug type handle 70, and without removing it may then select and insert gripping handle 74.)

    PNG
    media_image2.png
    605
    850
    media_image2.png
    Greyscale


Regarding claim 4. 
Schnebly discloses all limitations of claim 2.
Furthermore, Schnebly discloses said handle is said first, plug type handle (70, fig 4), said plug type handle including a first portion and a second portion extending from a rear surface of said first portion, said second portion including said planar component, said planar component being dimensionally sized to frictionally couple said elongated slot so that said plug type handle is coupled to said rail without use of additional coupling elements. (See fig 4)

Regarding claim 5. 
Schnebly discloses all limitations of claim 4.
Furthermore, Schnebly discloses said first portion is dimensionally sized to conceal said elongated slot when said plug type handle is coupled to said rail. (See fig 4)

Regarding claim 6. 
Schnebly discloses all limitations of claim 4.
Furthermore, Schnebly discloses said rear surface of said plug type handle is arranged and configured to abuttingly contact said front surface of said rail (the rear surface of the front flange of the plug type handle 70 abuts the front face of the rail when installed), said rear surface being arranged and configured to conceal said elongated slot so that said elongated slot is concealed when said plug type handle is coupled to said rail. (See fig 4)

Regarding claim 7. 
Schnebly discloses limitations of claim 4.
Furthermore, Schnebly discloses said planar component of said plug type handle includes a plank and a plurality of gussets extending from said plank. (See annotated Fig 4 below)

    PNG
    media_image3.png
    584
    783
    media_image3.png
    Greyscale


Regarding claim 8. 
Schnebly discloses all limitations of claim 2.
, wherein said handle is said second, gripping handle, said gripping handle including a first portion and a second portion extending from a rear surface of said first portion, said second portion including said planar component, said planar component including a deformable section (76, fig 4) arranged and configured to deform upon insertion into said elongated slot to hold said gripping handle to said rail without any additional coupling elements.

    PNG
    media_image2.png
    605
    850
    media_image2.png
    Greyscale


Regarding claim 9. 
Schnebly discloses all limitations of claim 8.
Furthermore, Schnebly discloses said first portion of said gripping handle is dimensionally sized to conceal said elongated slot when said gripping handle is coupled to said rail. (See fig 4)

Regarding claim 10. 
Schnebly discloses all limitations of claim 9.
Furthermore, Schnebly discloses said rear surface of said gripping handle is adapted and configured to abuttingly contact said front surface of said rail (the rear surface of the front flange of the gripping handle 74 would abut the front face of the rail when installed in place of plug type handle 70), said rear surface being sized and configured to conceal said elongated slot when said gripping handle is coupled to said rail. (See fig 4)

Regarding claim 11. 
Schnebly discloses all limitations of claim 8.
Furthermore, Schnebly discloses said planar component of said gripping handle includes a variable width such that said gripping handle is adapted and configured to latching engage said rail. (See fig 4; element 76 of the planar component has a variable width and is adapted and configured to latchingly engage element 72 of the rail.)

Regarding claim 12. 
Schnebly discloses all limitations of claim 11.
Furthermore, Schnebly discloses: 
said elongated slot includes a first width; and 
said variable width of said planar component of said gripping handle includes a second width and a third width, said second width of said variable width of said planar component of said gripping handle being less than said first width of said elongated slot; and 
said third width of said variable width of said planar component of said gripping handle being greater than said first width of said elongated slot to secure said second handle to said rail. (See annotated Fig 4 below)

    PNG
    media_image4.png
    742
    882
    media_image4.png
    Greyscale


Regarding claim 13. 
Schnebly discloses all limitations of claim 8.
Furthermore, Schnebly discloses: 
said elongated slot includes a first width and a relatively narrow height; (See fig 4) 
said planar component of said gripping handle includes a pair of resiliently deformable coupling mechanisms (protrusions of 76, fig 4) configured such that upon insertion of said resiliently deformable coupling mechanisms within said elongated slot said gripping handle is coupled to said rail.

Regarding claim 14. 
Schnebly discloses all limitations of claim 13.
Furthermore, Schnebly discloses said pair of resiliently deformable coupling mechanisms (Protrusions of 76, Fig 4) extend laterally from said planar component of said gripping handle to define a variable width of said planar component of said gripping handle, said variable width varying between a first width and a second width, said first width being sized for insertion of said planar component of said gripping handle through said elongated slot, said second width being larger than said first width such that upon insertion of said resiliently deformable coupling mechanisms through said elongated slot said resiliently deformable coupling mechanisms contact an inner surface of said rail. (See annotated fig 4)

    PNG
    media_image5.png
    764
    774
    media_image5.png
    Greyscale


Regarding claim 15. 
Schnebly discloses an architectural covering (Fig 1) including a shade member (52, fig 1) adapted and configured to be moved between an extended position and a retracted position, the architectural covering comprising: 
a rail (10, fig 1) including a top surface (54, Fig 1) adapted and configured to be coupled with a portion of the shade member and a front wall having a front surface transverse to said top surface, said front wall including an elongated slot defined therethrough; and 

    PNG
    media_image6.png
    638
    863
    media_image6.png
    Greyscale

a handle selected from one of a first handle and a second handle, said first handle including a first interior portion (First interior portion is the portion facing into the interior of the rail when inserted) adapted and configured for insertion into said elongated slot and a first exterior portion (First exterior portion is the portion facing out towards the exterior of the rail when inserted) extending from the first interior portion for gripping (Handle can be gripped by inserting hand into the exterior portion of the handle when inserted into the rail) by a user; said second handle including a second interior portion (Second interior portion is the portion facing into the interior of the rail when inserted)adapted and configured for insertion into said elongated slot and a second exterior portion (Second exterior portion is the portion facing out towards the exterior of the rail when inserted) extending from the second interior portion for gripping (Handle can be gripped by inserting hand into the exterior portion of the handle when inserted into the rail) by the user; 
wherein: 
said first exterior portion has a first depth front to back in a direction transverse to said rail, said second exterior portion has a second depth front to back in a direction transverse to said rail that is significantly greater than the first depth;

    PNG
    media_image7.png
    699
    737
    media_image7.png
    Greyscale

said elongated slot is dimensioned and configured to receive either (1) said first interior portion of said first handle for coupling said first handle to said rail; or (2) said second interior portion of said second handle for coupling said second handle to said rail; 
said elongated slot is configured to receive the first interior portion of the first handle independent of the second interior portion of the second handle; and 
said elongated slot is configured to receive the second interior portion of the second handle independent of the first interior portion of the first handle so that said elongated slot independently receives either the first or the second handle. (Examiner notes that the first and second handles are configured to permit insertion into the slot selectively and independently, with or without the other handle. For example, the first handle 70 may be inserted into the slot without the second handle 74. Likewise, the second handle 74 is dimensioned to fit and may be inserted into the slot without the first handle 70. Furthermore, even when used in conjunction with one another, one may select and insert the first handle 70, and without removing it may then select and insert second handle 74.)


Regarding claim 16. 
Schnebly discloses all limitations of claim 15.
Furthermore, Schnebly discloses said first exterior portion of said first handle is substantially flush with said rail when said first interior portion of said first handle is inserted into said slot. (See fig 4; When inserted, only the lip of the first exterior portion would protrude from the face of the rail, thereby being substantially flush with the front face of the rail.)

Regarding claim 17. 
Schnebly discloses all limitations of claim 15.
Furthermore, Schnebly discloses: 
said first interior portion of said first handle includes a first coupling mechanism arranged and configured to be selectively inserted and removed (anything is removeable if you pull hard enough) from said slot in said rail; and 
said second handle includes a second coupling mechanism (76, fig 4) different from said first coupling mechanism, said second coupling mechanism is adapted and configured so that insertion of said second interior portion into said slot snap fits said second handle to said rail.

    PNG
    media_image8.png
    730
    872
    media_image8.png
    Greyscale


Regarding claim 18. 
Schnebly discloses all limitations of claim 17.
Furthermore, Schnebly discloses: 
said first interior portion of said first handle is adapted and configured to frictionally couple said first handle to said rail upon insertion within said slot (At least the first coupling mechanism (See annotated Fig 4 above) would necessarily frictionally engage the edges of the slot in the rail at some point during insertion within said slot); and 
said second interior portion of said second handle is adapted and configured to couple said second handle to said rail upon insertion through said slot such that a portion of said second interior portion contacts an inner surface (72, fig 4) of said rail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20100281651-A1 – Ramsauer
	Discloses a snap in handle.
US-4351886-A – Howie
	Discloses a tabbed handle.
US-5170830-A – Coslett
	Discloses a sunshade with a pull handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634